--------------------------------------------------------------------------------

Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of December 22,
2009 by and among Omega Healthcare Investors, Inc., a Maryland corporation (the
“Company”), CapitalSource Inc., a Delaware corporation (“CapitalSource”), CHR
HUD Borrower LLC, a Delaware limited liability company (“CHR HUD Borrower”), CSE
Mortgage LLC, a Delaware limited liability company (“CSE Mortgage”), CSE SLB
LLC, a Delaware limited liability company (“CSE SLB”), CSE SNF Holding LLC, a
Delaware limited liability company (“CSE SNF”) and CapitalSource Healthcare
REIT, a Maryland real estate investment trust (“CSH REIT”).  CapitalSource, CHR
HUD Borrower, CSE Mortgage, CSE SLB, CSE SNF and CSH REIT are collectively
referred to herein as the “Stockholders.”
 
WHEREAS, the Company and certain of the Stockholders are parties to the Purchase
Agreement; and
 
WHEREAS, pursuant to the terms of the Transaction Documents, the Company has
agreed to issue shares of Common Stock to the Stockholders and to enter into
this Agreement granting certain registration rights with respect to such Common
Stock on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” shall mean with respect to any Person any direct or indirect
subsidiary of such Person and any other Person directly or indirectly
controlling, controlled by, or under common control with such Person.  As used
in this definition, “control” (including with correlative meanings, “controlled
by” and “under common control with”) means possession, directly or indirectly,
of the power to direct or cause the direction of management or policies, or the
power to appoint and remove a majority of the board or other governing body
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise), of a Person.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required by Law to close.  Any event
the scheduled occurrence of which would fall on a day that is not a Business Day
shall be deferred until the next succeeding Business Day.
 
 “Common Stock” shall mean the Company’s common stock, par value $ 0.10 per
share, and any securities into which such shares may hereinafter be
reclassified.
 
“Filing Date” shall mean:
 

--------------------------------------------------------------------------------


(a)           with respect to Registrable Securities issued at the Core
Portfolio Closing Date:
 
(i)           January 15, 2010 if the Core Portfolio Closing Date occurs on or
before December 31, 2009 and Stockholders have provided to Buyer the Property
Financial Statements (as defined in the Purchase Agreement) on or before
December 18, 2009;
 
(ii)          fifteen (15) days subsequent to the Core Portfolio Closing Date if
the Core Portfolio Closing date occurs after December 31, 2009 and prior to
January 29, 2010, and Stockholders have provided to Buyer the Property Financial
Statements (as defined in the Purchase Agreement) on or before the fifth (5th)
day prior to the Core Portfolio Closing Date; 
 
(iii)         in all other cases, fifteen (15) days after the later of (A) the
Core Portfolio Closing Date, and (B) the delivery of the 2009 Property Financial
Statements to Buyer, but in no event earlier than five (5) Business Days after
the Company files its Annual Report on Form 10-K for the year ended December 31,
2009; and
 
(b)           with respect to Registrable Securities issued other than as of the
Core Portfolio Closing Date, fifteen (15) days after the later (i) of the
issuance of such Registrable Securities and (ii) the delivery to Buyer of the
Property Financial Statements, 2009 Financial Statements, Updated HUD Property
Financial Statements, and Casablanca Financial Statements to the extent required
to be delivered prior to such  date pursuant to the Transaction Documents.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, including without limitation, the official interpretations
thereof by the Financial Accounting Standards Board, its predecessors and
assigns.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.
 
“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.
 
“Purchase Agreement” shall mean the Securities Purchase Agreement, dated as of
November 17, 2009, by and among the Company, and such Stockholders and any other
parties identified on the signature pages thereto, as such agreement has been
amended through the date hereof and may be further amended from time to time
after the date hereof.
 
2

--------------------------------------------------------------------------------


 “Register,” “registered” and “registration” refer to a registration made by
preparing and filing with the SEC a Registration Statement or similar document
in compliance with the 1933 Act, and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean the Shares and any other securities issued
or issuable in exchange for the Shares; provided, however, that a security shall
cease to be a Registrable Security upon (A) sale pursuant to a Registration
Statement or Rule 144 under the 1933 Act, or (B) such security becoming eligible
for sale by a Stockholder pursuant to Rule 144 without being subject to a volume
limitation.
 
“Registration Statement” shall mean any registration statement of the Company
filed with the SEC under the 1933 Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such registration statement, including post-effective
amendments, all exhibits and all material incorporated by reference or deemed to
be incorporated by reference in such registration statement, including the Shelf
Registration Statement.
 
“S-X 3-14 Financial Statements” shall mean the financial statements for the
properties acquired and to be acquired by Buyer pursuant to the Transaction
Documents, for the periods required by applicable SEC requirements with respect
to acquired real estate operations, and prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by the applicable
rules and regulations of the SEC), applied on a consistent basis during the
period involved (except as may be indicated in the notes thereto and subject, in
the case of unaudited statements, to normal year-end adjustments).
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“Shares” shall mean the shares of Common Stock issued pursuant to the
Transaction Documents and held by the Stockholders and any permitted assignees
to which shares have been transferred.
 
“Stockholders” shall have the meaning set forth in the Preamble.
 
“Transaction Documents” shall mean the Purchase Agreement, the Casablanca Option
Agreement (as such term is defined in the Purchase Agreement) and the Note (as
such term is defined in the Purchase Agreement), as such documents has been
amended through the date hereof and may be further amended from time to time
after the date hereof.
 
“WKSI” shall mean a well-known seasoned issuer as defined under Rule 405 of the
1933 Act.
 
“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
3

--------------------------------------------------------------------------------


2.           Registration.
 
(a)           Shelf Registration Statement.  Promptly following each issuance of
Registrable Securities but in no event later than the Filing Date with respect
to such issuance, the Company shall prepare and file with the SEC one or more
Registration Statements on Form S-3, or shall file one or more Prospectus
supplements under the Company’s existing Form S-3 automatic shelf registration
statement,  (or, if Form S-3 is not then available to the Company, on such form
of registration statement as is then available to effect a registration for
resale of the Registrable Securities, subject to the Stockholders’ consent),
pursuant to Rule 415 under the Securities Act, covering the resale of the
Registrable Securities on a delayed or continuous basis (the “Shelf Registration
Statement”) to the extent not already registered on a previously filed and
effective Registration Statement.  Such Shelf Registration Statement also shall
cover, to the extent allowable under the 1933 Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional
Registrable Securities resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.  The Shelf Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) hereof to the Stockholders, the Stockholders’ designated counsel,
and their designated underwriters if any, at a reasonable time prior to its
filing or other submission.
 
(b)           Expenses.  The Company will pay all expenses incurred by it in
connection with each registration, including filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold and fees of
the Stockholders’ counsel, and the cost of preparing and the S-X 3-14 Financial
Statements; provided however, that the Stockholders shall reimburse the Company
for all expenses incurred by it (if any) to update or supplement the
Registration Statement or Prospectus if and to the extent required on more than
two occasions per year as a result of transfers or assignments of Registrable
Securities pursuant to Section 6(c) hereof.
 
(c)           Effectiveness.
 
(i)           If the Company is eligible as a WKSI, the Registration Statements
shall utilize the automatic shelf registration process under Rule 415 and Rule
462. If the Company is not a WKSI or is otherwise ineligible to utilize the
automatic shelf registration process, the Company shall use commercially
reasonable efforts to have each Registration Statement declared effective as
soon as practicable following the filing thereof.  The Company shall notify the
Stockholders by facsimile or e-mail as promptly as practicable after any
Registration Statement is declared effective and shall as soon as reasonably
practicable provide the Stockholders, without charge, with a copy of any related
Prospectus (including any amendments, supplements and exhibits thereto) and such
other documents (including any documents incorporated into the Registration
Statement by reference) as the Stockholders may reasonably request in order to
facilitate the sale or other disposition of the securities covered thereby.  The
Company represents and warrants that it is a WKSI as of the date hereof.
 
4

--------------------------------------------------------------------------------


(ii)           Notwithstanding anything to contrary, the Company may delay,
suspend the use of or withdraw any Registration Statement if Company in good
faith determines that any such Registration Statement, or the use thereof, would
materially and adversely affect any material corporate event or would otherwise
require disclosure of nonpublic information which disclosure the Company
determines, in its reasonable judgment, is not in the best interests of the
Company at such time, or, if the Company determines, in its reasonable judgment,
that an event described in Section 3(h) has occurred (each, an “Allowed Delay”);
provided, however, that the Company shall promptly (a) notify the Stockholders
in writing of the existence of the event giving rise to an Allowed Delay, (b)
advise the Stockholders in writing that all sales must cease under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable consistent with the best interests of the Company.  Notwithstanding
anything herein to the contrary, (A) the Company shall not be required to
disclose material nonpublic information to the Stockholders and (B)
the  Company’s rights to delay or suspend the use of any Registration Statement
or qualification of Registrable Securities during the pendency of any Allowed
Delay shall not, in the aggregate, cause the Stockholders to be required to
suspend sales of the Shares pursuant to the Registration Statement or relieve
the Company of its obligation to file, amend or supplement and maintain the
effectiveness of a Registration Statement for a period exceeding (i) forty-five
(45) consecutive days or (ii) ninety (90) days during any twelve (12) month
period.
 
(d)           Underwritten Offerings.
 
(i)           Until the expiration of the Effectiveness Period, the Company
shall notify the Stockholders in writing at least two (2) Business Days prior to
the filing of any registration statement or Prospectus under the 1933 Act
(excluding a registration or Prospectus relating solely to employee benefit
plans, or a registration relating to a corporate reorganization or other
transaction on Form S-4, or a registration on any registration form that does
not permit secondary sales) for purposes of a firm commitment underwritten
public offering of Common Stock by the Company (an “Underwritten Offering”) and
will include in such Underwritten Offering all or part of the Registrable
Securities held by the Stockholders to the extent and on the terms and
conditions set forth herein.  If the Stockholder elects to include in any such
Underwritten Offering all or a portion of the Registrable Securities, the
Stockholders shall, within one (1) Business Day after the above-described notice
from the Company, so notify the Company in writing.
 
(ii)           The right of the Stockholders to include Registrable Securities
in an Underwritten Offering pursuant to this Section 2(d) shall be conditioned
upon the Stockholders’ participation in such underwriting and the inclusion of
the Stockholders’ Registrable Securities in the underwriting to the extent
provided herein.  In order to distribute its Registrable Securities through such
Underwritten Offering, the Stockholders shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Company, and shall deliver all such documents and
materials reasonably requested by the underwriters and the Company on a timely
basis.  Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in an Underwritten Offering, the
number of shares that may be included in such Underwritten Offering shall be
allocated as follows: (A) the Company shall be entitled to priority in
registration with respect to shares generating the first $50 million of gross
proceeds; and (B) the remaining shares to be included in such Underwritten
Offering shall be allocated equally between the Company on the one hand and the
Stockholders on the other. The Company shall have the right to terminate any
Underwritten Offering initiated by it under this Section 2(d) prior to execution
of an underwriting agreement whether or not the Stockholders have elected to
include securities in such registration.
 
5

--------------------------------------------------------------------------------


(iii)           In connection with any Underwritten Offering in which the
Stockholders participate or are invited to participate in accordance with this
Section 2(d), the Stockholders hereby agree that they will agree in writing to
any restrictions on sale of the Registrable Securities owned by the Stockholders
that are requested by the managing underwriter for a period not to exceed ninety
(90) days; provided, however, that such restrictions shall not be imposed unless
restrictions as least as burdensome are imposed on each executive officer and
director of the Company.
 
3.           Company Obligations.  The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:
 
(a)           use commercially reasonable efforts to cause such Registration
Statement to remain continuously effective for a period that will terminate upon
the earlier of (i) the date on which all Registrable Securities have been sold,
or (ii) the date on which all Registrable Securities (other than with respect to
Registrable Securities owned by Affiliates of the Company) may be sold pursuant
to Rule 144 without being subject to any volume limitation (the “Effectiveness
Period”);
 
(b)           prepare and file with the SEC such amendments, Prospectus
supplements or post-effective amendments to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and to timely comply with the provisions of the 1933
Act and the 1934 Act with respect to the distribution of all of the Registrable
Securities covered thereby and, upon fifteen (15) Business Days’ notice, shall
file any supplement or amendment to the Registration Statement and Prospectus
with respect to the plan of distribution or the Stockholders’ ownership
interests in its Registrable Securities that is reasonably necessary to permit
the sale of such Registrable Securities pursuant to the Registration Statement;
 
(c)           provide copies to and permit the Stockholders’ counsel, and its
underwriters, if any, to review each Registration Statement and all amendments
and supplements thereto no fewer than five (5) Business Days prior to their
filing with the SEC and not file any document to which such counsel reasonably
objects based upon such counsel’s belief that such Registration Statement is not
in compliance with applicable laws, rules or regulations or contains a material
misstatement or omission or any underwriters or Stockholders reasonably object;
 
6

--------------------------------------------------------------------------------


(d)           furnish to the Stockholders, its legal counsel, and any
underwriters, promptly after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company (but not later than three (3)
Business Days after the filing date, receipt date or sending date, as the case
may be), (A) one (1) copy of any Registration Statement and any amendment
thereto, and (B) such number of copies of each preliminary Prospectus and
Prospectus and each amendment or supplement thereto, and each letter written by
or on behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment) as
the Stockholders may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by the Stockholders that are covered by each
Registration Statement;
 
(e)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
(f)           prior to any public offering of Registrable Securities, use
all  commercially reasonable efforts to register or qualify, or exempt
therefrom, or cooperate with the Stockholders, their counsel, and any
underwriters in connection with the registration or qualification, or exemption
therefrom, of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Stockholders
and do any and all other commercially reasonable acts or things necessary or
advisable to enable the distribution in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;
 
(g)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
(h)           immediately notify the Stockholders in writing, at any time when a
Prospectus relating to Registrable Securities is required to be delivered under
the 1933 Act (including during any period when the Company is in compliance with
Rule 172), upon discovery that, or upon the happening of any event or the
passage of time as a result of which, the Prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and at the request of the Stockholders, promptly prepare and furnish
to the Stockholders a reasonable number of copies of a supplement to or an
amendment of such Prospectus or the Registration Statement as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
7

--------------------------------------------------------------------------------


(i)           use commercially reasonable efforts to timely make and keep public
information available, as that term is understood and defined in, and required
under, Rule 144 under the 1933 Act, at all times;
 
(j)           if, subsequent to thirty (30) days after the applicable Filing
Date as defined in clause (a) of the definition of Filing Date in Section 1
hereof, the Company has failed to initiate an Underwritten Offering allowing for
Stockholders’ participation in accordance with Section 2(d)(i) hereof, and the
Stockholders have provided fifteen (15) days’ notice that they intend to engage
an underwriter or underwriters to offer and sell all, or a portion of the
Registrable Securities anticipated to generate gross proceeds exceeding $50
million (a “Secondary Underwritten Offering”), enter into customary agreements
(including an underwriting agreement in customary form for the managing
underwriters with respect to issuers of similar market capitalization and
reporting and financial histories, and no more burdensome on the Company than
such agreements customarily entered into between the Company and its
underwriters) and take such other reasonable actions in connection therewith in
order to expedite or facilitate the disposition of the Registrable Securities
included in such Registration Statement and: (A) make representations and
warranties to the Stockholders and to each of the underwriters, in such form,
substance and scope as are customarily made to the managing underwriter or
underwriters by issuers of similar market capitalization and reporting and
financial histories (but no more burdensome on the Company than customarily
provided by the Company in underwritten offerings) and confirm the same to the
extent customary if and when requested; (B) obtain negative assurance letters,
opinions of counsel to the Company and updates thereof addressed to the
Stockholders and to each of the underwriters, such negative assurance letters,
opinions and updates to be in customary form and covering the matters
customarily covered in negative assurance letters and opinions obtained in
underwritten offerings by the managing underwriter or underwriters for issuers
of similar market capitalization and reporting and financial histories (but no
more burdensome on the Company than customarily provided by the Company in
underwritten offerings); (C) use commercially reasonable efforts to obtain
"comfort" letters and updates thereof from the Company's independent certified
public accountants addressed to the Stockholders and to each of the
underwriters, such letters to be in customary form and covering matters of the
type customarily covered in "comfort" letters to the managing underwriter or
underwriters in connection with underwritten offerings by them for issuers of
similar market capitalization and reporting and financial histories (but no more
burdensome on the Company than customarily provided by the Company in
underwritten offerings); (D) provide, in the underwriting agreement to be
entered into in connection with such offering, indemnification provisions and
procedures no less favorable than those set forth in Section 5 hereof with
respect to all parties to be indemnified pursuant to such Section 5; and (E)
deliver such customary documents and certificates as may be reasonably requested
by the Stockholders and the managing underwriter or underwriters to evidence
compliance with this paragraph (j) and with any customary conditions contained
in the underwriting agreement entered into by the Company in connection with
such offering (but no more burdensome on the Company than customarily provided
by the Company in underwritten offerings); provided however that the Company
shall have a right to make a reasonable objection to the Stockholders’ choice of
underwriters within two (2) Business Days of notice of the underwritten
offering, it being understood that Company’s failure to give notice of such
objection to Stockholders shall be deemed approval of such choice of
underwriters; and; provided, however, that in the event the Company notifies
CapitalSource within five (5) Business Days of receipt of the notice of
Secondary Underwritten Offering that the Company plans to promptly commence an
Underwritten Offering pursuant to Section 2(d), and afford Stockholders the
right to include in such Underwritten Offering the greater of (x) one-half of
the number of shares the Stockholders intended to include in the Secondary
Underwritten Offering, or (y) such number of shares as they would otherwise be
entitled to include in accordance with Section 2(d), then the Company’s
obligations under this paragraph (j) shall be deferred until the completion or
abandonment of such Underwritten Offering, but in no event longer than 30 days.
 
8

--------------------------------------------------------------------------------


(k)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act
and take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder.
 
4.           Obligations of the Stockholders.
 
(a)           The Stockholders shall furnish in writing to the Company such
information regarding itself and the Registrable Securities held by them as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.  At least ten (10) Business Days prior to
the first anticipated filing date of any Registration Statement or Prospectus,
the Company shall notify the Stockholders of the information the Company
requires in order to have the Registrable Securities included in the
Registration Statement.  The Stockholders shall provide such information to the
Company at least three (3) Business Days prior to each anticipated filing date
of such Registration Statement.  The Company may delay the filing of any
Registration Statement or Prospectus hereunder if required information from any
Stockholder is not furnished to the Company within the three (3) Business Days.
 
 (b)          The Stockholders agree to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless the Stockholders have notified the
Company in writing of their election to exclude all of the Registrable
Securities from such Registration Statement.
 
(c)           The Stockholders agree that, upon receipt of any notice (which may
be oral as long as written notice is provided by the next day) from the Company
of either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii)
or (ii) the happening of an event pursuant to Section 3(h) hereof, the
Stockholders will immediately discontinue the disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until otherwise notified in writing by the Company or until the
Stockholders’ receipt of the copies of the supplemented or amended Prospectus
filed with the SEC and until any related post-effective amendment is declared
effective and, if so directed by the Company, the Stockholders shall deliver or
cause to be delivered to the Company (at the expense of the Company) or destroy
or cause to be destroyed (and deliver to the Company a certificate of
destruction) all copies in the Stockholders’ possession of the Prospectus
covering the Registrable Securities current at the time of receipt of notice of
an event described in Section 3(h) hereof.  The address of the Stockholders are
as set forth on the signature pages hereto.
 
(d)           The Stockholders covenant and agree that they will comply with the
prospectus delivery requirements of the 1933 Act as applicable in connection
with sales of Registrable Securities pursuant to the Registration Statement.
 
(e)           The Stockholder acknowledges and agrees that the Shelf
Registration Statement and Prospectus will in part be based on information
provided by Sellers pursuant to the Transaction Documents, and accordingly the
Company will have no liability to the Stockholder for any failure to comply with
the Company’s obligations under this Agreement that is substantially and
directly caused by the failure of any representation or warranty of Sellers
pursuant to the Transaction Documents to be true and correct, or violation of
Seller’s covenants pursuant to the Transaction Documents.
 
9

--------------------------------------------------------------------------------


5.      Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless, the Stockholders, its Affiliates, and their respective officers,
directors, members, employees, representatives and agents, successors and
assigns, and each other Person, if any, who controls the Stockholders (each, a
“Holder Indemnitee” and collectively, the “Holder Indemnitees’) within the
meaning of the 1933 Act, from and against any losses, claims, damages or
liabilities, joint or several, and expenses (including reasonable attorneys’
fees and disbursements and other reasonable expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened, and the costs of enforcement thereof) to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based
upon:  (A) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement; (B) any preliminary Prospectus or final
Prospectus contained therein, or any amendment or supplement thereof; (C) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof; (D) the omission or
alleged omission to state in any Registration Statement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof a material fact required to be stated therein or necessary to make the
statements therein not misleading; (E) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (F) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification; provided, however, that the Company will not be liable in any
such case if and to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in conformity with representations,
warranties or certifications made by Sellers pursuant to the Transaction
Documents, or made in conformity with information regarding a Holder Indemnitee
furnished by any Holder Indemnitee in writing specifically for use in such
Registration Statement or Prospectus, or in the case of an occurrence of an
Allowed Delay or of an event of the type specified in Section 3(h), the use by
such Holder Indemnitee of an outdated or defective Prospectus after the Company
has notified the Stockholders in writing that the Prospectus is outdated or
defective and prior to the receipt by the Stockholders of an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of such amended or supplemented Prospectus the misstatement or omission
giving rise to such liability would have been corrected.
 
10

--------------------------------------------------------------------------------


(b)           Indemnification by the Stockholders.  The Stockholders agree to
indemnify and hold harmless, the Company, its directors, officers, employees,
stockholders and each Person who controls the Company (within the meaning of the
1933 Act) against any losses, claims, damages, liabilities and expense
(including reasonable attorney fees) resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary Prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent that such untrue statement or omission is contained in any
information regarding a Holder Indemnitee furnished in writing by a Holder
Indemnitee to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto, or in the case of an
occurrence of an Allowed Delay or an event of the type specified in Section
3(h), the use by such Holder Indemnitee of an outdated or defective Prospectus
after the Company has notified the Stockholders in writing that the Prospectus
is outdated or defective and prior to the receipt by the Stockholders of an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the amended or supplemented Prospectus the misstatement or
omission giving rise to such liability would have been corrected.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Agreement shall (i) give prompt notice to the
indemnifying party of any claim with respect to which it intends to seek
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (a) the indemnifying party has agreed to pay such fees or
expenses, or (b) the indemnifying party shall have failed to promptly assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
or (c) in the reasonable judgment of any such Person, based upon advice of its
counsel, a conflict of interest exists between such Person and the indemnifying
party with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties except to the extent that based upon advice of counsel, a
conflict of interest exists between the indemnified parties.  No indemnifying
party will, except with the consent of the indemnified party, consent to entry
of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.
 
11

--------------------------------------------------------------------------------


(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation.
 
6.      Miscellaneous.
 
(a)           Notices.  All notices or other communications permitted or
required under this Agreement shall be in writing and shall be sufficiently
given if and when hand delivered or sent by facsimile to the Persons set forth
below or if sent by documented overnight delivery service or certified mail,
postage prepaid, return receipt requested, addressed as set forth below or to
such other Person or Persons and/or at such other address or addresses (or
facsimile number) as shall be furnished in writing by any party hereto to the
others. Any such notice or communication shall be deemed to have been given as
of the date received, in the case of personal delivery, or on the date shown on
the receipt or confirmation therefor in all other cases.
 
To the Company:


Omega Healthcare Investors, Inc.
Suite 3500
200 Independence Circle
Hunt Valley, MD 21030
Attention:      C. Taylor Pickett
Facsimile:       (410) 824-3570
With a copy to:


Bryan Cave LLP
One Atlantic Center
14th Floor
1201 West Peachtree Street, N.E.
Atlanta, Georgia  30309-3488
Attention:      Rick Miller
Telephone:     (404) 572-6787
Telecopier:     (404) 420- 0787
 
12

--------------------------------------------------------------------------------


To the Stockholders:


CapitalSource Inc.
4445 Willard Avenue
12th Floor
Chevy Chase, MD
Attention:      General Counsel
Facsimile:       (301) 841-2380


With copies to:


Hogan & Hartson LLP
555 13th Street
Washington, DC 20004
Attention:      James E. Showen
Facsimile:       (202) 637-5910


(b)           Construction.  Within this Agreement, the singular shall include
the plural and the plural shall include the singular, and any gender shall
include all other genders, all as the meaning and the context of this Agreement
shall require. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder and any successor statute or law thereto, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
 
(c)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns. Neither this Agreement, nor any of the rights hereunder or
thereunder, may be assigned by any party, nor may any party delegate any
obligations hereunder or thereunder, without the written consent of the other
party hereto or thereto, provided that the Stockholders may, without the consent
of the Company and without affecting such Stockholders rights and obligations
hereunder, assign Stockholders’ same rights and obligations under this Agreement
to any of their respective Affiliates or subsidiaries to the extent they are
transferees of Registrable Securities.  This Agreement shall not be construed as
giving any Person, other than the parties hereto and their permitted successors,
heirs and assigns, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any of the provisions herein contained, this
Agreement and all provisions and conditions hereof being intended to be, and
being, for the sole and exclusive benefit of such parties, and their respective
permitted successors, heirs and assigns and for the benefit of no other Person
or entity.
 
13

--------------------------------------------------------------------------------


(d)           Amendment and Waiver. The parties hereto may amend or modify, or
may waive any right or obligation under, this Agreement in any respect, provided
that any such amendment, modification or waiver shall be in writing and executed
by each of the Company and the Stockholders. No waiver of any breach of any
provision of this Agreement shall constitute or operate as a waiver of any other
breach of such provision or of any other provision hereof, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof.
 
(e)           Governing Law; Consent to Jurisdiction. This Agreement is made
pursuant to, and shall be construed and enforced in accordance with, the laws of
the State of Delaware applicable to contracts executed in and to be performed in
that State, irrespective of the principal place of business, residence or
domicile of the parties hereto, and without giving effect to otherwise
applicable principles of conflicts of law. Any legal action, suit or proceeding
arising out of or relating to this Agreement shall be instituted, heard and
determined exclusively in any federal court or in any state court located in
Wilmington, Delaware, and each party hereto hereby waives any objection which
such party may now or hereafter have to the laying of the venue of any such
action, suit or proceeding, and hereby irrevocably and unconditionally submits
to the jurisdiction of any such court. Any and all service of process and any
other notice in any such action, suit or proceeding shall be effective against
any party hereto if given as provided in Section 6(a) hereof. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any other manner permitted by applicable law.
 
(f)           Section Headings and Defined Terms. The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning and interpretation of any of the provisions of this Agreement. Except as
otherwise indicated, all agreements defined herein refer to the same as from
time to time amended or supplemented or the terms thereof waived or modified in
accordance herewith and therewith.
 
(g)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 
14

--------------------------------------------------------------------------------


(h)           Counterparts.  This Agreement and the other documents required to
consummate the transactions contemplated herein may be executed in one or more
counterparts, each of which shall be deemed an original (including facsimile and
PDF signatures), and all of which together shall be deemed to be one and the
same instrument. The parties hereto may deliver this Agreement and the other
documents required to consummate the transactions contemplated herein by
telecopier machine/facsimile or via e-mail and each party shall be permitted to
rely upon the signatures so transmitted to the same extent and effect as if they
were original signatures.
 
(i)   Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and is intended to be a complete and exclusive statement of
the agreement and understanding of the parties hereto with respect to the
subject matter contained herein.  This Agreement supersedes all prior agreements
and understandings (written or oral), with respect to such subject matter.
 
(j)   Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY  OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
(k)           Stockholders’ Agent.  Each Stockholder, for itself and its
successors and permitted assigns, hereby appoints CapitalSource as its agent for
purposes of giving and receiving notices, and all other purposes under this
Agreement.  The Company may rely on instructions and elections from
CapitalSource as binding on each of the Stockholders.
 
[Remainder of the page is intentionally left blank.]


15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.
 

  OMEGA HEALTHCARE INVESTORS, INC.          
 
By:
/s/ C. Taylor Pickett     Name: C. Taylor Pickett     Title: Chief Executive
Officer  

 


[Signatures Continued On Following Page]






 



 


[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------



  CAPITALSOURCE INC.          
 
By:
      Name:      Title:           

 

  CHR HUD BORROWER LLC          
 
By:
      Name:      Title:   

 

  CSE MORTGAGE LLC          
 
By:
      Name:      Title:   

 

  CSE SLB LLC          
 
By:
      Name:      Title:   

 

  CSE SNF HOLDING LLC          
 
By:
      Name:      Title:   

 

  CAPITALSOURCE HEALTHCARE REIT          
 
By:
      Name:      Title:   

 
 


 
[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]
 